Citation Nr: 1036614	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for a 
right shoulder condition.

The Board notes that the Veteran also appealed the evaluation 
assigned to his service connected left wrist condition.  A 
statement of the case on this issue was provided in February 
2009.  However, the Veteran did not submit a substantive appeal 
with respect to that issue and the Board does not have 
jurisdiction to address it.  38 C.F.R. § 20.200, 20.202, 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for a right shoulder condition.

The Veteran contends that he is entitled to service connection 
for a right shoulder condition on the basis that he sustained an 
injury to the right shoulder during active service and he has a 
current right shoulder condition related to such.

The service treatment records indicate that the Veteran was 
treated many times during active service for problems with the 
right shoulder.  He reported that he
had sustained an injury to the right shoulder when he collided 
with a wall or fence while playing baseball.  He was variously 
diagnosed with recurrent shoulder dislocation, subacrimonial 
impingement, unresolved sprain of the right shoulder, 
acromioclavicular (AC) joint strain or separation, chronic right 
shoulder pain, and possible rotator cuff tear. 

Further, current VA and private treatment records indicate that 
the Veteran has a current right shoulder condition which may be 
related to the right shoulder condition that was documented 
during active service.  VA treatment records show that the 
Veteran has recently had subjective complaints of pain and 
objective range of motion limitations in the right shoulder.  A 
January 2006 private treatment record reveals that the Veteran 
was assessed with right shoulder pain which the Veteran's 
physician related to an injury during active service.  

VA treatment records show that in March 2006, the Veteran 
reported having experienced chronic right shoulder pain since 
discharge from active service.  X-rays of the right shoulder 
taken that month showed mild AC joint spurring.  Additional right 
shoulder X-rays taken in November 2006 indicated an abnormality.  
During an orthopedic consultation at that time, the Veteran 
complained of a long-standing history of pain in his right 
shoulder.  He stated that he had been scheduled for surgery for a 
rotator cuff repair back in the late 1980s, but it was canceled 
and he was treated with just therapy and a cortisone injection.  
The Veteran said that he had injured his right shoulder when he 
was in the military when he hit it on a post.  After a physical 
examination, the impression was right shoulder impingement with 
history of rotator cuff injury.  In January 2007, after the 
results of magnetic resonance imaging (MRI) of the right shoulder 
were reviewed and a physical examination was performed, the 
impression was of right shoulder impingement with partial 
thickness supraspinatus tear with degenerative joint disease of 
the AC joint.  Treatment of the right shoulder has included joint 
injections, and physical therapy was recommended.

The Board observes that the Veteran has not been provided with a 
VA examination to evaluate his right shoulder condition during 
the course of this appeal.  As the Veteran was treated for a 
right shoulder condition during active service and there is 
evidence of a current right shoulder condition which could be 
related to active service, a VA joints examination should be 
provided to the Veteran to determine the nature of the Veteran's 
current right shoulder condition and its possible relationship to 
active service, including the conditions that were treated 
therein.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA outpatient treatment 
records dating since April 2007 from the 
Erie, Pennsylvania VA Medical Center and 
associated outpatient clinics.

2.  Schedule the Veteran for a VA joints 
examination to determine the nature of his 
current right shoulder condition and to 
obtain an opinion as to the likelihood that 
it is related to active service.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all right 
shoulder conditions identified.  
Additionally, the examiner should opine as to 
whether it is more likely, less likely, or at 
least as likely as not (50 percent 
probability) that any diagnosed current right 
shoulder condition is related to the 
Veteran's active military service, to include 
the right shoulder injury that occurred 
therein. 

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


